Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 06/18/2020. Claims 1-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/02/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “a route prediction unit” in claim 1, line 2, “a display control unit” in claim 1, line 4,”a display device” in claim 9, line 4, and “a display device” in claim 10, line 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 12-13, and 17-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the same construction site" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a construction site. This makes the claim indefinite, as it is unclear which construction site the claim is referring. 
Claim 7 recites the limitation “the first manned driving vehicles” in line 4. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a first manned driving vehicles. There is only mention of a singular first manned driving vehicle in claim 1. This makes the claim indefinite, as it is unclear which first manned driving vehicles the claim is referring.
Claim 12 recites the limitation "the same construction site" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a construction site. This makes the claim indefinite, as it is unclear which construction site the claim is referring. 
Claim 13 recites the limitation "the same construction site" in line 4.  There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a construction site. This makes the claim indefinite, as it is unclear which construction site the claim is referring. 
Claim 17 recites the limitation “the first manned driving vehicles” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a first manned driving vehicles. There is only mention of a singular first manned driving vehicle in claim 1. This makes the claim indefinite, as it is unclear which first manned driving vehicles the claim is referring.
Claim 18 recites the limitation “the first manned driving vehicles” in line 3. There is insufficient antecedent basis for this limitation in the claim. As it is written, there is no prior mention of a first manned driving vehicles. There is only mention of a singular first manned driving vehicle in claim 1. This makes the claim indefinite, as it is unclear which first manned driving vehicles the claim is referring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aslandogan et al. US 6700504 B1 (“Aslandogan”).
	Regarding Claim 1. Aslandogan teaches an information presenting device comprising: a route prediction unit that is configured to predict a travel route of a first manned driving vehicle; and a display control unit that is configured to output a signal for displaying the travel route of the first manned driving vehicle to a display device mounted on a second manned driving vehicle (Aslandogan teaches a method of operation for an emergency vehicle in a geographic region comprising: calculating a route for the emergency vehicle to travel to a destination in the geographic region, wherein said route is calculated with a navigation system; determining a position of an end user vehicle traveling within the geographic region; determining whether the end user vehicle is located along the calculated route of the emergency vehicle; if the end user vehicle is located along the calculated route of the emergency vehicle, providing information about the emergency vehicle to a driver of the end user vehicle; and if the end user vehicle is not located along the calculated route of the emergency vehicle, providing no information about the emergency vehicle to the driver of the end user vehicle [Claim 1]. The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [paragraph 77]. Additionally, the end user, who receives the predicted travel route of the manned emergency vehicle, can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 250).
	Regarding Claim 5. Aslandogan teaches the information presenting device according to Claim 1.
	Aslandogan also teaches:
	further comprising:
	a destination specifying unit that is configured to specify a destination of the first manned driving vehicle, wherein the route prediction unit predicts the travel route, based on a position of the first manned driving vehicle and the destination (Aslandogan teaches a route calculation application which determines a route for the emergency vehicle to travel along the road network in FIG. 1 to reach a desired destination. In order to calculate a route, the route calculation application is provided with data identifying a starting location (origin) and a desired destination location [paragraph 13]. The destination location may be an emergency treatment facility, e.g., a hospital, and the starting location may be the location from which the emergency vehicle 22 starts its trip to the treatment facility, e.g., the scene of the emergency. The data used to identify these locations may include the geographic coordinates of these locations, the street addresses of these locations, the names of these locations (e.g., General Hospital) or specification of the data entities in the geographic database 46 that represent the road segments upon which these locations are located).
	Regarding Claim 9. Aslandogan teaches an information presenting method comprising the steps of: 
	predicting a travel route of a first manned driving vehicle; and
	outputting a signal for displaying the travel route of the first manned driving vehicle to a display device mounted on a second manned driving vehicle (Aslandogan teaches a method of operation for an emergency vehicle in a geographic region comprising: calculating a route for the emergency vehicle to travel to a destination in the geographic region, wherein said route is calculated with a navigation system; determining a position of an end user vehicle traveling within the geographic region; determining whether the end user vehicle is located along the calculated route of the emergency vehicle; if the end user vehicle is located along the calculated route of the emergency vehicle, providing information about the emergency vehicle to a driver of the end user vehicle; and if the end user vehicle is not located along the calculated route of the emergency vehicle, providing no information about the emergency vehicle to the driver of the end user vehicle [Claim 1]. The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [paragraph 77]. Additionally, the end user, who receives the predicted travel route of the manned emergency vehicle, can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 250).
	Regarding Claim 10. Aslandogan teaches a manned driving vehicle comprising: a display device that is configured to display a travel route of another manned driving vehicle (Aslandogan teaches a method of operation for an emergency vehicle in a geographic region comprising: calculating a route for the emergency vehicle to travel to a destination in the geographic region, wherein said route is calculated with a navigation system; determining a position of an end user vehicle traveling within the geographic region; determining whether the end user vehicle is located along the calculated route of the emergency vehicle; if the end user vehicle is located along the calculated route of the emergency vehicle, providing information about the emergency vehicle to a driver of the end user vehicle; and if the end user vehicle is not located along the calculated route of the emergency vehicle, providing no information about the emergency vehicle to the driver of the end user vehicle [Claim 1]. The method further comprises predicting a probability of an accident with the emergency vehicle based on a comparison of a predicted path of the emergency vehicle with a predicted path [Claim 5]. A user interface is shown as part of a remote unit navigation system in FIG. 2. This user interface includes means for providing information back to the operator in the emergency vehicle, which can include a display through which the operator in the emergency vehicle can be provided with information [paragraph 77]. Additionally, the end user, who receives the predicted travel route of the manned emergency vehicle, can receive the predicted route of the emergency vehicle through a display screen shown at numeral 250 of FIG. 5. Upon receiving data from the emergency vehicle dispatcher system 30 that indicates the path of the emergency vehicle, the end-user vehicle warning system 34 provides a visual warning using the display screen 250).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3, 6, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aslandogan et al. US 6700504 B1 (“Aslandogan”) as applied to claim 1 above, and further in view of Kunzig et al. US 20110010023 A1 (“Kunzig”).
	Regarding Claim 2. Aslandogan teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle.
	However, Kunzig teaches:
	wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle (Kunzig teaches that facilities employing manned utility vehicles for goods transport have been common since the 1950’s [paragraph 9]. Kunzig also teaches that human-operated (manned) utility vehicles encompass motorized pallet jacks, forklift trucks, buggies and carts, which reads on both transport and loading vehicles. In FIG. 1A, an example of the system taught by Kunzig is shown with a forklift (loading vehicle) and a transport truck (transport vehicle), each labeled 6M, and each carrying a wireless link, and machine camera vision [FIG. 1A]. This means that the manned vehicles can be loading vehicles and transport vehicles).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the first manned driving vehicle is a transport vehicle, and wherein the second manned driving vehicle is a loading vehicle as taught by Kunzig so that the system of displaying the first vehicle’s path to the second vehicle’s driver can be used with transport and loading vehicles.
	Regarding Claim 3. Aslandogan teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than a predetermined distance.
	Kunzig also teaches:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than a predetermined distance (Kunzig teaches that collision prediction predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the display control unit outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than a predetermined distance as taught by Kunzig so that the driver of the second manned vehicle will receive a warning when a collision is imminent. 
	Regarding Claim 6. Aslandogan teaches the information presenting device according to Claim 5.
	Aslandogan does not teach:
	further comprising: 
	a load specifying unit that is configured to specify a load of the first driving vehicle, wherein the destination specifying unit specifies the destination based on the load.
	However, Kunzig teaches:
	further comprising: 
	a load specifying unit that is configured to specify a load of the first driving vehicle, wherein the destination specifying unit specifies the destination based on the load (Kunzig teaches that the process of transporting an object using their invention includes identifying the object to be transported [paragraph 202], which serves as the identity of the load. The identity, the present location and rotational orientation and the destination of the object is stored within the memory in the vehicle controller, acting as a load specifying unit. Kunzig also teaches that the vehicle controller uses a predetermined map of a coordinate space, the identity, position location, and rotational orientation of the load (numeral 101) along with the position location and the rotational orientation of the identified vehicle at numeral 106 stored within the memory in the vehicle controller to determine a desired path for the vehicle to pick up the object [paragraph 228]).
	Kunzig does not teach that the first driving vehicle is a manned vehicle. Kunzig is specifically teaching that a load specifying unit specifies a load of an autonomous driving vehicle, wherein the destination specifying unit specifies the destination based on the load, and does not expressly teach that this same method of specifying the destination of the vehicle can be used to specify the destination of a manned vehicle. However, it would have been obvious to one of ordinary skill in the art at the time to apply the load specifying unit that is configured to specify a load of the first driving vehicle to one of the manned vehicles also taught to work with the invention of Kunzig so that the system of Kunzig can specify the destinations of manned vehicles as well as automated vehicles as part of the path prediction process taught in paragraph 76 in regarding claim 5. 	
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with further comprising: a load specifying unit that is configured to specify a load of the first driving vehicle, wherein the destination specifying unit specifies the destination based on the load as taught by Kunzig so that the destination specifying unit can adjust the predicted destination based on the load of the first vehicle.
	Regarding Claim 11. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 2.
	Aslandogan does not teach:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than a predetermined distance.
	Kunzig also teaches:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than a predetermined distance (Kunzig teaches that collision prediction predicting collisions between vehicles involves a system controller constantly monitoring the position and orientation of all vehicles within a coordinate space [paragraph 252]. A pair of vehicles is selected based upon their proximity to one another, and their location, heading, and speed is calculated at numeral 352 of FIG. 30, which is a software flow chart of the collision prediction process [paragraph 253]. If the vehicles are not stationary, then the spacing between the vehicles and their respective velocities are tested against the safety bubble size factor (shown in FIGS. 28 and 29 in the text box at the right side, upper right corner) [paragraph 254]. “No Collision” is reported if the distance between the two vehicles, and their velocities cause them to be too far apart. However, if the vehicles are not too far apart, then calculation is made of the likely trajectories for each vehicle and a possible trajectory intersection is calculated at step 362. If the probability of a collision exceeds a preset threshold, the collision location and time are identified and stored in the memory at numeral 380, which is available to the system controller and displayed on the operator screen display [paragraph 255]. This means that the display control unit (the system controller) outputs the signal for displaying the travel route in a case where a distance between two vehicles is less than a predetermined distance).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the display control unit outputs the signal for displaying the travel route, in a case where a distance between the first manned driving vehicle and the second manned driving vehicle becomes less than a predetermined distance as taught by Kunzig so that the driver of the second manned vehicle will receive a warning when a collision is imminent. 
	Regarding Claim 14. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 2.
	Aslandogan also teaches:
	further comprising: 
	a destination specifying unit that is configured to specify a destination of the first manned driving vehicle (Aslandogan teaches a route calculation application which determines a route for the emergency vehicle to travel along the road network in FIG. 1 to reach a desired destination. In order to calculate a route, the route calculation application is provided with data identifying a starting location (origin) and a desired destination location [paragraph 13]. The destination location may be an emergency treatment facility, e.g., a hospital, and the starting location may be the location from which the emergency vehicle 22 starts its trip to the treatment facility, e.g., the scene of the emergency. The data used to identify these locations may include the geographic coordinates of these locations, the street addresses of these locations, the names of these locations (e.g., General Hospital) or specification of the data entities in the geographic database 46 that represent the road segments upon which these locations are located).
	Regarding Claim 15. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 3.
	Aslandogan also teaches:
	further comprising: 
	a destination specifying unit that is configured to specify a destination of the first manned driving vehicle (Aslandogan teaches a route calculation application which determines a route for the emergency vehicle to travel along the road network in FIG. 1 to reach a desired destination. In order to calculate a route, the route calculation application is provided with data identifying a starting location (origin) and a desired destination location [paragraph 13]. The destination location may be an emergency treatment facility, e.g., a hospital, and the starting location may be the location from which the emergency vehicle 22 starts its trip to the treatment facility, e.g., the scene of the emergency. The data used to identify these locations may include the geographic coordinates of these locations, the street addresses of these locations, the names of these locations (e.g., General Hospital) or specification of the data entities in the geographic database 46 that represent the road segments upon which these locations are located).	
	Regarding Claim 16. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 14.
	Aslandogan does not teach:
	further comprising: 
	a load specifying unit that is configured to specify a load of the first driving vehicle, wherein the destination specifying unit specifies the destination based on the load.
	However, Kunzig teaches:
	further comprising: 
	a load specifying unit that is configured to specify a load of the first manned driving vehicle, wherein the destination specifying unit specifies the destination based on the load (Kunzig teaches that the process of transporting an object using their invention includes identifying the object to be transported [paragraph 202], which serves as the identity of the load. The identity, the present location and rotational orientation and the destination of the object is stored within the memory in the vehicle controller, acting as a load specifying unit. Kunzig also teaches that the vehicle controller uses a predetermined map of a coordinate space, the identity, position location, and rotational orientation of the load (numeral 101) along with the position location and the rotational orientation of the identified vehicle at numeral 106 stored within the memory in the vehicle controller to determine a desired path for the vehicle to pick up the object [paragraph 228]).
	Kunzig does not teach that the first driving vehicle is a manned vehicle. Kunzig is specifically teaching that a load specifying unit specifies a load of an autonomous driving vehicle, wherein the destination specifying unit specifies the destination based on the load, and does not expressly teach that this same method of specifying the destination of the vehicle can be used to specify the destination of a manned vehicle. However, it would have been obvious to one of ordinary skill in the art at the time to apply the load specifying unit that is configured to specify a load of the first driving vehicle to one of the manned vehicles also taught to work with the invention of Kunzig so that the system of Kunzig can specify the destinations of manned vehicles as well as automated vehicles as part of the path prediction process taught in paragraph 76 in regarding claim 14. 
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with further comprising: a load specifying unit that is configured to specify a load of the first driving vehicle, wherein the destination specifying unit specifies the destination based on the load as taught by Kunzig so that the destination specifying unit can adjust the predicted destination based on the load of the first vehicle.

Claims 4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Aslandogan et al. US 6700504 B1 (“Aslandogan”) and Kunzig et al. US 20110010023 A1 (“Kunzig”) as applied to claims 1-3 above, and further in view of Anderson US 20150177736 A1 (“Anderson”).
	Regarding Claim 4. Aslandogan Kunzig teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle.
	However, Kunzig teaches:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle (Kunzig teaches that the collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means that Kunzig teaches a system wherein the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle as taught by Kunzig so as to allow the system of Aslandogan to work with vehicles operating on a work site together.
	Aslandogan also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (Anderson teaches a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. Anderson also teaches that the types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 12. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 2.	Aslandogan does not teach:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle.
	However, Kunzig teaches	wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle (Kunzig teaches that the collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means that Kunzig teaches a system wherein the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle as taught by Kunzig so as to allow the system of Aslandogan to work with vehicles operating on a work site together.
	Aslandogan also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (Anderson teaches a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. Anderson also teaches that the types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.
	Regarding Claim 13. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 3.
	Aslandogan does not teach:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle.
	However, Kunzig teaches:
	wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle (Kunzig teaches that the collision location and time are identified and stored in the memory at numeral 380 of FIG. 30 is displayed if the vehicles are located in the same operating environment. The collision prediction process will not detect a potential collision if the vehicles are not located close enough at their current speed at step 358 of FIG. 30. FIG. 29 shows a screen shot of a system operator display showing the same multiple-automated vehicles and multiple manned vehicles within the same operating environment when the predicted collision has a high probability, resulting in a command from the vehicle controller to stop the automated vehicle 106a [paragraph 257]. This means that Kunzig teaches a system wherein the display control unit outputs the signal for displaying the travel route in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle).
	It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Aslandogan with wherein the display control unit outputs the signal for displaying the travel route, in a case where the first manned driving vehicle is present at the same work site as the second manned driving vehicle as taught by Kunzig so as to allow the system of Aslandogan to work with vehicles operating on a work site together.
	Aslandogan also does not teach:
	the work site is a construction site.
	However, Anderson teaches:
	the work site is a construction site (Anderson teaches a method for maintaining line-of-sight (LOS) communication between a plurality of machines, comprising steps of: creating a mission plan for a work site that includes a path plan for each of the plurality of machines that maintains the line-of-sight communication between the plurality of machines by taking into account a topography for the work site; and loading the path plan for each respective one of the plurality of machines into the each respective one of the plurality of machines, wherein the path plan specifies a machine travel path for the each respective one of the plurality of machines [Claim 1], which means that one or more vehicles are located on the same work site. A display at numeral 414 provides a mechanism to display information to a user [paragraph 53]. Anderson also teaches that the types of work sites that the system can work with include construction sites [paragraph 90]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with the work site is a construction site as taught by Anderson so that the system of displaying path information to a manned vehicle can be used with vehicles on a construction site.

Claims 7-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aslandogan et al. US 6700504 B1 (“Aslandogan”) and Kunzig et al. US 20110010023 A1 (“Kunzig”) as applied to claims 1-3 above, and further in view of Sugimoto et al. US 20170372608 A1 (“Sugimoto”).
	Regarding Claim 7. Aslandogan teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	further comprising: 
	a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, 
	wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit.
	However, Sugimoto teaches:
	further comprising: 
	a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, 
	wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit (Sugimoto teaches a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, Sugimoto teaches that this invention is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with further comprising: a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit as taught by Sugimoto so as to allow the route prediction unit of Aslandogan to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 8. Aslandogan teaches the information presenting device according to Claim 1.
	Aslandogan does not teach:
	further comprising: 
	a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	further comprising: 
	a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (Sugimoto teaches that the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with further comprising: a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.
	Regarding Claim 17. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 2.
	Kunzig does not teach:
	further comprising: 
	a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, 
	wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit.
	However, Sugimoto teaches:
	further comprising: 
	a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, 
	wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit (Sugimoto teaches a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, Sugimoto teaches that this invention is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with further comprising: a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit as taught by Sugimoto so as to allow the route prediction unit of Aslandogan to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 18. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 3.
	Aslandogan does not teach:
	further comprising: 
	a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, 
	wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit.
	However, Sugimoto teaches:
	further comprising: 
	a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, 
	wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit (Sugimoto teaches a navigation system and on-board unit that includes a travel record learning unit at numeral 225 of FIG. 9. The learning unit executes a learning phase and a prediction phase [paragraph 146]. The learning phase is a process step of accumulating information acquired and generated by a server control unit to learn a statistics frequency distribution on the basis of the accumulated information. In the learning phase, the travel record learning unit reads the vehicle positional information, the date information, the identification information, and the destination information with which the same identification is correlated from the vehicle information table on the basis of the identification information [paragraph 149]. The prediction phase is a process step of predicting information acquired and generated by the server control unit on the basis of the statistics frequency distribution. In FIG. 12, the guidance route prediction phase of the travel record learning unit is shown as a flowchart. At step ST3001, the travel record learning unit receives a guidance route prediction request from the traffic guidance route determination unit [paragraph 173]. At Step ST3003, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) among the destinations corresponding to a key by referring to the guidance route statistics frequency distribution using the information acquired in step ST3002 as the key. That is, the travel record learning unit retrieves a guidance route having the largest number (highest frequency) using the current position, the current day of the week, and the current time period of the GNSS on-board unit as keys [paragraph 175]. The travel record learning unit outputs a guidance route selected as the predicted guidance route to the guidance route determination unit at step ST3005 [paragraph 178]. Also of note, Sugimoto teaches that this invention is intended to work with multiple vehicles and prepare a plurality of routes to the same destination for each vehicle [paragraphs 7 and 224]. This means that the travel record learning unit learns from the travel history of each of a plurality of vehicles, and a route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with further comprising: a history storage unit that is configured to store information related to a travel history for each of a plurality of the first manned driving vehicles, wherein the route prediction unit predicts the travel route of the first manned driving vehicle based on the information stored in the history storage unit as taught by Sugimoto so as to allow the route prediction unit of Aslandogan to adapt its path planning process based on a travel history of previous travel routes for the manned driving vehicles.
	Regarding Claim 19. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 2.
	Aslandogan does not teach:
	further comprising: 
	a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	further comprising: 
	a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (Sugimoto teaches that the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with further comprising: a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.
	Regarding Claim 20. Aslandogan in combination with Kunzig teaches the information presenting device according to Claim 3.
	Aslandogan does not teach:
	further comprising: 
	a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle.
	However, Sugimoto teaches:
	further comprising: 
	a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle (Sugimoto teaches that the navigation control unit at numeral 162 generates a map image that displays the routes obtained by retrieval on a map in a superimposed manner and outputs the map image to the output unit at numeral 108 [paragraph 64, FIG. 1]. In this way, the user can select one route among the routes output to the output unit using the operating unit at numeral 107 and set a route for navigating the vehicle).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Aslandogan with further comprising: a route presentation unit that is configured to present a travel route that the first manned driving vehicle is to travel, to an operator of the first manned driving vehicle as taught by Sugimoto so that the driver or drivers of the manned transport vehicles can receive route information on routes that the first manned vehicles are to travel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009.  The examiner can normally be reached on Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664